                Case 2:19-cr-00199-RAJ Document 35 Filed 03/29/21 Page 1 of 2




1                                                                               Hon. Richard A. Jones
2
3
4
5
6
                              UNITED STATES DISTRICT COURT FOR THE
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                            NO. CR19-199 RAJ
11
                                      Plaintiff,
                                                        ORDER CONTINUING TRIAL
12
                             v.
13
14 SERGIO FRANCISCO SANDOVAL,
15
                                      Defendant.
16
17
              Having considered the record and the parties’ joint motion to continue the trial, and
18
     General Order 18-20 for the Western District of Washington, and having heard from the
19
     parties at a hearing held on March 29, 2021, the Court grants the motion (Dkt. # 32) and
20
     ORDERS as follows:
21
              For all the reasons set forth in the parties’ joint motion, which the Court adopts, the
22
     failure to grant a continuance of the trial date in this case would likely result in a miscarriage
23
     of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing
24
     the trial in this case outweigh the best interest of the public and the defendant to a speedy
25
     trial.
26
              IT IS HEREBY ORDERED that the trial in this matter is continued until
27
     June 21, 2021 at 9:00 a.m. The pretrial motions deadline has passed.
28


      ORDER CONTINUING TRIAL DATE
      United States v. Sandoval, CR19-199 RAJ – 1
               Case 2:19-cr-00199-RAJ Document 35 Filed 03/29/21 Page 2 of 2




 1          IT IS HEREBY FURTHER ORDERED that the time between the date of this Order
 2 and the new trial date of June 21, 2021, is excluded in computing the time within which trial
 3 must commence because the ends of justice served by granting this continuance outweigh the
 4 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 5          Because it is impossible to conduct an in-person jury trial on March 22, 2021 without
 6 exposing trial participants, their families, and anybody else they may come into contact with
 7 during or after the trial to an unacceptable level of risk to their health and safety, not
 8 continuing the trial date would result in a miscarriage of justice, and also would deny counsel
 9 for the defendant the reasonable time necessary for effective preparation, taking into account
10 the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(i), (iv).
11
12          DATED this 29th day of March, 2021.
13
14                                                     A
15                                                     The Honorable Richard A. Jones
16                                                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER CONTINUING TRIAL DATE
     United States v. Sandoval, CR19-199 RAJ – 2
